In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00088-CR



            MARQUISE BROOKS, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



     On Appeal from the Criminal District Court No. 3
                 Tarrant County, Texas
               Trial Court No. 1226690D




       Before Morriss, C.J., Carter and Moseley, JJ.
            Opinion by Chief Justice Morriss
                                               OPINION

        To get a pound of marihuana to sell, Floyd Miles convinced Marquise Brooks, Nathaniel

Redic, and James Jones to join him in stealing the marihuana from a known dealer, John Dorsey.

The foursome proceeded to Dorsey’s Tarrant County 1 apartment, with Miles, Redic, and Jones,

at least, carrying firearms. Evidence conflicted on whether Brooks was armed. The group

entered Dorsey’s apartment and started shooting. In the apartment was a young man recently

graduated from college and having taken the LSAT, who was playing a video game. One of the

shots from one of the four hit the young man in the back, killing him.

        Brooks was convicted as a party to capital murder and sentenced to life in prison. On

appeal, Brooks argues insufficient evidence and juror misconduct.                    Because (1) sufficient

evidence supports Brooks’ conviction and (2) the juror’s unknowingly improper actions do not

warrant reversal, we affirm the trial court’s judgment.

(1)     Sufficient Evidence Supports Brooks’ Conviction

        In reviewing the legal sufficiency of the evidence, we review all the evidence in the light

most favorable to the jury’s verdict to determine whether any rational jury could have found the

essential elements of the offense beyond a reasonable doubt. Brooks v. State, 323 S.W.3d 893,

912 (Tex. Crim. App. 2010) (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)); Hartsfield v.

State, 305 S.W.3d 859, 863 (Tex. App.—Texarkana 2010, pet. ref’d). We examine legal

sufficiency under the direction of the Brooks opinion, while giving deference to the

1
 Originally appealed to the Second Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are
unaware of any conflict between precedent of the Second Court of Appeals and that of this Court on any relevant
issue. See TEX. R. APP. P. 41.3.

                                                       2
responsibility of the jury “to fairly resolve conflicts in testimony, to weigh the evidence, and to

draw reasonable inferences from basic facts to ultimate facts.” Hooper v. State, 214 S.W.3d 9,

13 (Tex. Crim. App. 2007) (citing Jackson, 443 U.S. at 318–19).

       A defendant can be convicted as a party to the offense if, while “acting with intent to

promote or assist the commission of the offense, he solicits, encourages, directs, aids, or attempts

to aid the other person to commit the offense.” TEX. PENAL CODE ANN. § 7.02(a)(2) (West

2011). To determine whether an individual is a party to an offense, the reviewing court may

look to events before, during, and after the commission of the offense. Gross v. State, 380
S.W.3d 181, 186 (Tex. Crim. App. 2012). A court may also rely on circumstantial evidence to

prove party status. Ransom v. State, 920 S.W.2d 288, 302 (Tex. Crim. App. 1996). There must

be sufficient evidence of an understanding and common design to commit the offense. Guevara

v. State, 152 S.W.3d 45, 49 (Tex. Crim. App. 2004). Each fact need not point directly to the

guilt of the defendant as long as the cumulative effect of the facts are sufficient to support the

conviction under the law of parties. Id. The mere presence of a person at the scene of a crime,

or even flight from the scene, without more, is insufficient to support a conviction as a party to

the offense. Thompson v. State, 697 S.W.2d 413, 417 (Tex. Crim. App. 1985).

       The evidence shows that Brooks was not merely present.              While the evidence is

inconclusive whether Brooks had a gun, it did support a finding that he was participating in an

armed robbery with others who were obviously armed. There is evidence from which the jury

could find that he was involved as a party to the crime and was criminally responsible for the

murder. We overrule this point of error.

                                                 3
(2)    The Juror’s Unknowingly Improper Actions Do Not Warrant Reversal

       Brooks also contends that, because a juror did not reveal knowledge about the case, the

jury was compromised, and reversal is proper. It is generally considered undesirable to have

jurors with any case-specific knowledge that they might apply to a particular case. That is

contrasted with the current technological age, in which a juror, now more than ever, can quickly

and efficiently obtain information.

       During a break in voir dire, one of the panelists pulled up an article about the case on his

smart phone. At that point, the juror had not been told not to do so. It is difficult to say he did

anything wrong under that circumstance. At the end of voir dire, the trial judge informed the

jurors that it was improper to privately seek out information about a case on trial and that they

should not seek information from sources including the internet. The next day, at the beginning

of trial, that juror informed the court that he had already done such research. The juror, judge,

attorneys, and reporter went to the judge’s chambers to discuss the matter.

       The juror had run a search with the victim’s name and found a news article about his

murder and about the victim’s family. The article did not mention the defendant. The juror

stated that he would still be able to be fair and impartial, that he had not reached any decision

about guilt or innocence, and that he could consider the full range of punishment. Counsel

requested a mistrial, which was denied.

       A trial court’s denial of a mistrial is reviewed under an abuse of discretion standard and

must be upheld if within the zone of reasonable disagreement. Coble v. State, 330 S.W.3d 253,

292 (Tex. Crim. App. 2010). Counsel suggests that the juror withheld material information

                                                4
during voir dire. We disagree. The questions posed to the panel before the smart phone inquiry

would not apply, and the ones asked afterward did not implicate this sort of scenario. We do not

believe that juror misconduct occurred in the absence of knowledge by the juror that he was

doing anything wrong. If, after the juror had performed the search, counsel asked the panel if

anyone had any knowledge about the case and the juror kept silent, misconduct would exist.

That did not happen here. Soon after being told not to conduct such a search, the juror advised

the trial court of his earlier effort.

        The question, then, is whether the situation was such as to justify granting a mistrial. The

Texas Court of Criminal Appeals has recently discussed outside research conducted by a juror

and relayed to the other jurors and found it to be an outside influence on the jury, which it

concluded was a bad thing. McQuarrie v. State, 380 S.W.3d 145, 148–53 (Tex. Crim. App.

2012). This, however, is a different situation. Here, a single juror was involved, who did not

speak to other jurors about the result of his search and who was directed to avoid mentioning any

aspect of his research thereafter. To justify a mistrial, there must be a showing that a juror was

actually biased by information that he received—a question that turns on the individual facts of

each case. Ladner v. State, 868 S.W.2d 417, 423 (Tex. App.—Tyler 1993, pet. ref’d).

        Very much on point is a recent and unpublished Houston case, in which a juror read a

synopsis of information on the arrest of the defendant online. Benson v. State, Nos. 0112-00325-

CR, 01-12-00326-CR, 2013 WL 655205 (Tex. App.—Houston [1st Dist.] 2013, pet. ref’d)

(mem. op., not designated for publication). As pointed out in Benson, when a juror obtains

information about a case, a number of factors are involved in looking for harm, such as the

                                                 5
nature of admonishments to the juror, the jurors statements about whether the articles involved

would impact their deliberations, whether the jurors stated that they could disregard the articles,

whether the articles contained information other than that which would be presented at trial, and

whether the juror stated that she would follow the court’s direction to decide the case based

solely on the evidence. 2 We find our sister court’s analysis persuasive and adopt it.

            In the present case, the juror was questioned at length by the State, defense counsel, and

the court. In response, the juror stated that the only matter addressed by the article involved the

victim, that the article would not affect his ability to consider only the evidence presented at trial,

and that he had not mentioned his brief research to other jurors. Though the juror also stated that

the article would not keep him from considering the entire range of punishment, such comment

was irrelevant, as Brooks’ sentence was automatically life once he was convicted of capital

murder. The juror was admonished again not to discuss his findings with the other jurors and to

avoid any contact with such outside information from any source.

            Evidence showed that the juror could disregard the information he had viewed and that

the information was essentially the same sort of evidence elicited at trial about the victim.

Finally, there was nothing in the article discussing the defendant in this case, thus any potential

impact on a determination of guilt would likely be minimal. In light of the information elicited

during the hearing, we cannot conclude that the decision of the trial court to deny the motion for

mistrial constituted an abuse of discretion.




2
    Interestingly, the Houston opinion cites to three other appellate decisions, none of which were published.
                                                             6
      We affirm the judgment.



                                      Josh R. Morriss, III
                                      Chief Justice

Date Submitted:    December 3, 2013
Date Decided:      January 2, 2014

Publish




                                         7